Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s response dated 03/18/2021, Applicant amended Claims 1 and 9; added Claims 17 – 20 and argued against all objections and rejections previously set forth in the Office Action 01/22/2021.
In light of Applicant’s amendments and remarks, the previously set forth objection to the specification is withdrawn.
In view of the Terminal Disclaimer filed on 03/18/2021 (See DIST.E.FILE) and approved (SEE DISQ.E. FILE) the previously set forth the nonstatutory double patenting rejection is withdrawn.
In view of Applicant’s amendments and remarks, the previously set forth rejections are withdrawn.
The Examiner noted that Applicant’s amendments dated 03/18/2021 are in line with the Examiner suggestions during the applicant-initiated interview (See Interview summary dated 03/21/2021).

Allowable Subject Matter
Claims 1 – 20 are allowed.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Based on the broadest reasonable interpretation (BRI) and in light of the Specification, the Examiner finds the claimed invention as recited in Claims 1 – 20 patentably distinct from the prior art of record.
The prior art of record fail to teach or suggest the invention as recited in independent Claims 1 and 9.
Due to at least their dependency upon Claims 1 and 9; Claims 2 – 8 and 10 – 20 are also allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 7,464,086 – discloses a system for displaying products or services for purchase on any document displayed on any computer device, comprising conducting a statistical frequency analysis of the word occurrence in the document to determine the 

Adomavicius, G.; Mobasher, B.; Ricci, F.; Tuzhilin, A. Context-Aware Recommender Systems. AIMag 2011, 32, 67-80. Discloses that context-aware recommender systems (CARS) generate more relevant recommendations by adapting them to the specific contextual situation of the user. This article explores how contextual information can be used to create more intelligent and useful recommender systems. It provides an overview of the multifaceted notion of context, discusses several approaches for incorporating contextual information in recommendation process, and illustrates the usage of such approaches in several application areas where different types of contexts are exploited. The article concludes by discussing the challenges and future research directions for context-aware recommender systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL MERCADO/Primary Examiner, Art Unit 2176